DETAILED ACTION
This is a final Office action in response to the remarks filed 04/19/2022.

Status of Claims
Claims 1-24 and 26-29 are pending;
Claims 1, 2, 4-17, 19-22, 24, 26, 28, and 29 are currently amended; claims 3, 18, 23, and 27 are original; claim 25 has been cancelled;
Claims 1-24 and 26-29 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but they are not persuasive.
Firstly, the applicant argues that "[t]he Examiner has stated on page 33 that claim 8 contains allowable subject matter" and "Claims 8-11 would be allowable if rewritten to overcome the rejections under 35 U.S.C. §112(b), 2nd paragraph, set forth in the Office Action" (remarks, page 16, lines 21-23).  The Examiner respectfully disagrees as the Office action mailed 02/18/2022 states on page 33 that "Claims 8-11, 21, and 23-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims."  In the instant case, the applicant's amendment to claim 1 by adding some of the limitations of claim 8 does not render claim 1 allowable.  The applicant is hereby directed to the detailed rejections of claim 1 below in the current Office action.
Secondly, the applicant argues that "[t]he Examiner has stated on page 33 that claim 21 contains allowable subject matter" and "Claims 21 and 23-29 would be allowable if rewritten to overcome the rejections under 35 U.S.C. §112(b), 2nd paragraph, set forth in the Office Action" (remarks, page 17, lines 1-3).  The Examiner respectfully disagrees as the Office action mailed 02/18/2022 states on page 33 that "Claims 8-11, 21, and 23-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims."  In the instant case, the applicant's amendment to claim 17 by adding some of the limitations of claim 21 does not render claim 17 allowable.  The applicant is hereby directed to the detailed rejections of claim 17 below in the current Office action.
Thirdly, the applicant argues that "the prior art cited in the Examiner's Office Action does not teach the use of replaceable caps that serve as bearing plates over wedge blocks" (remarks, page 17, lines 7 and 8).  The Examiner respectfully disagrees as Wood (http://www.betamachinery.com/products/anti-vibration-wedge-clamps/), as modified by Hayes et al. (US 5,689,862), hereinafter Hayes, teaches the use of replaceable caps (Wood: 114a, 114b, fig 1, as modified by, Hayes: 46, fig 2, see col 3, lines 38-40) that serve as bearing plates (Wood: 114a, 114b, fig 1, as modified by, Hayes: 46, fig 2) over wedge blocks (Wood: 100a, 100b, fig 1).
Fourthly, the applicant argues that "the prior art does not teach using caps that are configured to removably fit onto the wedge blocks through use of a snap-fit connection" (remarks, page 17, lines 8-10).  The Examiner respectfully disagrees as Wood, as modified by Hayes, teaches using caps (Wood: 114a, 114b, fig 1, as modified by, Hayes: 46, fig 2, see col 3, lines 38-40) that are configured to removably fit onto the wedge blocks (Wood: 100a, 100b, fig 1) through use of a snap-fit connection (Hayes: 44, 50, 52, fig 2).
Fifthly, the applicant argues that "the prior art does not teach the use of wedge blocks having aligned through-openings" (remarks, page 17, lines 10 and 11).  The Examiner respectfully disagrees as Wood, as modified by Plank (US 9,744,634 B2), discloses the use of wedge blocks (Wood: 100a, 100b, fig 1) having aligned through-openings (Wood: 115, 116, fig 1, as modified by, Plank: 14c, 14d, 14e, 14f, fig 6, see annotation).

Specification
The amendments to the specification filed 04/19/2022 are objected to because of the following informality:
Paragraph 0079, line 3, "310B" appears to be --110b--.  This objection was previously presented on page 3 of the Office action mailed 02/18/2022.
Paragraph 0079, line 6, the applicant is advised to change "110B" to --110b-- for consistency.  Note that the reference number "110b" is consistently used in the specification filed 09/28/2020 (e.g., see paragraphs 0050, 0074, and 0082).  
Appropriate correction is required.

Claim Objections
Claims 1-24 and 26-29 are replete with informalities.  As such, the informalities identified and discussed below are merely exemplary and are not exhaustive.  The applicant is advised to proofread all claims and amend wherever applicable.  The Examiner is generally available for an interview to assist in amending the current claims to place the application in condition for allowance.
Claims 1, 4, 6-9, 14, 15, 17, 18, 20, 22, and 24 are objected to because of at least the following informalities:
Claim 1, line 14, "in parallel relation" appears to be --in a parallel relationship--.
Claim 1, lines 15 and 16, "the respective first and second wedge blocks" appears to be --the first and second wedge blocks--, since there are only two wedge blocks, i.e., one first wedge block and one second wedge block.
Claim 1, line 18, the term "respective" should be removed.
Claim 1, line 28, "or section" appears to be --the section--.
Claim 4, line 2, the term "respective" should be removed.
Claim 4, line 4, "the respective first and second wedge blocks" appears to be --the respective one of the first and second wedge blocks--.
Claim 6, line 7, "the first and second caps" appears to be --the respective one of the first and second caps--.
Claim 7, line 2, "serving as the surface" appears to be --defining the surface-- or the like, since the base plate is not a surface.  Rather, the base plate includes or defines a surface.
Claim 8, lines 5 and 6, "the respective wedge blocks" appears to be --the respective one of the first and second wedge blocks--.
Claim 8, line 6, "which receive" appears to be --and receiving--.
Claim 8, line 8, "the respective wedge blocks" appears to be --the respective one of the first and second wedge blocks--.
Claim 8, line 8, "that receive" appears to be --and receiving--.
Claim 9, line 5, the applicant is advised to change "the" to --the two--.
Claim 14, lines 4-6, as best understood, it appears that the "elongated channels" comprise the "aligned through-openings" instead, since the "aligned through-openings" are merely two openings of the "elongated channels."  The applicant is advised to reword the limitations in lines 4-6.
Claim 15, line 2, the term "respective" should be removed.
Claim 17, lines 6 and 9, the applicant is advised to change "corresponding" to --respective--, since the term "corresponding" may imply a correspondence in shape.
Claim 17, line 16, the term "respective" should be removed.
Claim 17, lines 3-20, for clarity purposes, the applicant is advised to use the format applied in lines 2-21 of claim 1 to recite the necessary elements in claim 17.  The following is an example only as there are many other ways to recite the limitations:
--providing a pipe support system, comprising:
a first wedge block and a second wedge block, each of the first and second wedge blocks including:
an inside wall,
an outside wall being taller than the inside wall,
a top surface extending from the outside wall to the inside wall, and
a pair of through-openings;
a first removable cap and a second removable cap, each of the first and second removable caps residing over the top surface of a respective one of the first and second wedge blocks and providing a bearing surface for the joint or the section of pipe,
threaded bars, each of the threaded bars being configured to extend through a respective one of the pair of through-openings of the first wedge block and a respective one of the pair of through-openings of the second wedge block,
wherein the top surfaces of the first and second wedge blocks are angled inwardly towards each other,
wherein the pair of through-openings of the first wedge block are aligned with the pair of through-openings of the second wedge block;--
Claim 17, lines 25 and 27, the term "respective" should be removed.
Claim 18, lines 2 and 3, do the "nuts located at an end of each of the threaded bars" refer to the two nuts (135O, 135L) on the left side of Figure 2 or the two nuts (135O, 135L) on the right side of Figure 2?  If this is the case, then "the respective threaded bars" in line 3 should be --a respective one of the threaded bars--, since the claimed "nuts located at an end of each of the threaded bars" corresponds to one threaded bar. 
Claim 20, line 4, "the angled top surface" appears to be --the top surface--.
Claim 20, line 4, the term "respective" should be removed.
Claim 22, lines 3, 6, 7, 10, and 12, "the respective" (five occurrences) appears to be --the respective one of the--.
Claim 24, lines 4, 6, 8, 9, the term "respective" should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-24 and 26-29 are replete with indefinite limitations.  Therefore, the indefinite limitations identified and discussed below are merely exemplary and are not exhaustive.  The applicant is advised to proofread all claims and amend wherever applicable.  The Examiner is generally available for an interview to assist in amending the current claims to place the application in condition for allowance.
Regarding claim 1, the limitation "selected aligned through-openings in each of the first wedge block and the second wedge block" in line 13 is indefinite.  It is not clear as to how the "selected aligned through-openings in each of the first wedge block and the second wedge block" in line 13 are related to the "at least two through-openings through the inside wall" in line 6 and the "at least two through-openings through the outside wall" in line 7.  For example, does each of the "first wedge block" and the "second wedge block" comprise the "selected aligned through-openings" in line 13 in addition to the "at least two through-openings through the inside wall" in line 6 and the "at least two through-openings through the outside wall" in line 7?  Or does each of the "first wedge block" and the "second wedge block" comprise the "at least two through-openings through the inside wall" in line 6 and the "at least two through-openings through the outside wall" in line 7, wherein the "at least two through-openings through the inside wall" in line 6 and the "at least two through-openings through the outside wall" in line 7 include the "selected aligned through-openings" in line 13?  Similar rejection applies to the limitation "the aligned through-openings" in claim 8 (line 3) and claim 14 (line 4).  Appropriate correction is required.
Regarding claim 1, there is insufficient antecedent basis for the limitation "the at least two threaded bars" (lines 16 and 17) in the claim.  Also, it is not clear as to whether the "at least two threaded bars" in lines 16 and 17 and the "two threaded bars" in line 12 refer the same structures or different structures.  Appropriate correction is required.
Regarding claim 4, there is insufficient antecedent basis for the limitation "the outer diameter" (lines 6 and 7) in the claim.  Note that claim 1 is currently amended (e.g., see line 24) to cause the instant issue.  Appropriate correction is required.
Regarding claim 7, there is insufficient antecedent basis for the limitation "the at least one threaded bar" (claim 7, line 8) in the claim.  Also, it is not clear as to how the "at least one threaded bar" in claim 7 (line 8) is related to the "two threaded bars" in claim 1 (line 12) and the "at least two threaded bars" in claim 1 (lines 16 and 17).  Appropriate correction is required.
Regarding claim 9, the limitations "wherein rotation of each of the first and second threaded bars in the first direction or the second direction further comprises rotating the first nut and the second nut along each of the respective first and second threaded bars in order to engage one of the first and second wedge blocks" in lines 6-9 are indefinite.  It is not clear as to how the "rotation of each of the first and second threaded bars" can possibly involve rotating "the first nut and the second nut" as claimed, since the first nuts are threadedly secured to the first of the two threaded bars whereas the second nuts are threadedly secured to the second of the two threaded bars.  Moreover, since claim 9 require first nuts and second nuts (see lines 2-5), it is not clear as to which first nut and which second nut the limitation "the first nut and the second nut" in line 8 refers to.  The applicant may consider breaking down the limitations in lines 6-9.  Similar rejection applies to the limitations in claim 26 (lines 7-10).  Appropriate correction is required.
Regarding claim 10, there is insufficient antecedent basis for the limitation "the first and second nuts" (lines 1 and 2) in the claim.  Also, it is not clear as to how many first nuts (e.g., one first nut or a plurality of first nuts) and how many second nuts (e.g., one second nut or a plurality of second nuts) are required by the limitation "the first and second nuts" in lines 1 and 2.  Similar rejection applies to the limitation "the first and second nuts" in claim 11 (line 3).  Appropriate correction is required.
Regarding claim 10, the limitations "rotation of the first and second threaded bars together relative to the first and second nuts will move the first and second wedge blocks inwardly towards each other" in lines 4 and 5 are indefinite.  It is not clear as to how the "first and second threaded bars" (130) are rotated relative to the "first and second nuts" (135) in operation, since the "first and second threaded bars" (130) are threadedly secured to the "first and second threaded bars" (130), respectively.  As best understood, when the "first and second threaded bars" (130) rotate, the "first and second nuts" (135) also rotate due to the threaded securements to the "first and second threaded bars" (130).  The "rotation of the first and second threaded bars together relative to the first and second nuts" does not make any sense.  The applicant is hereby directed to paragraphs 0057-0059 of the specification filed 09/28/2020.  Similar rejection applies to the limitations in claim 11 (lines 7 and 8).  Appropriate correction is required.
Regarding claim 16, the limitation "the at least two through-openings" in claim 16 (line 2) is indefinite because it is not clear as to whether it refers to the "at least two through-openings through the inside wall" in claim 1 (line 6) or the "at least two through-openings through the outside wall" in claim 1 (line 7).  Appropriate correction is required.
Regarding claim 16, there is insufficient antecedent basis for the limitation "the respective first and second threaded bars" (lines 3 and 4) in the claim.  Appropriate correction is required.
Regarding claim 17, the limitations "a top surface residing on each of the first and second wedge blocks" in lines 7 and 8 are indefinite because they are amenable to two plausible claim constructions.  For example, do the instant limitations require --one top surface, wherein the one surface resides on the first wedge block and the second wedge block-- or --top surfaces, wherein each of the top surfaces resides on a respective one of the first and second wedge blocks--?  "[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim… indefinite."  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008).  Note that the limitations "with the top surface of the first and second wedge blocks being angled inwardly towards each other" in lines 9-11 are even more unclear.  Does the limitation "with the top surface of the first and second wedge blocks" imply that there is only one top surface claimed?  Also, the "top surface" was previously recited to be merely "residing on each of the first and second wedge blocks" in lines 7 and 8.  How is the "top surface" now a structural element of the "first and second wedge blocks" in lines 9-11?  The applicant is advised to reword all limitations in lines 7-11 in a clear language.  Similar rejection applies to the limitations in claim 17 (lines 12-17).  Appropriate correction is required. 
Regarding claim 17, there is insufficient antecedent basis for the limitation "the joint or section of pipe" (lines 13 and 14) in the claim.  Also, it is not clear as to how the "joint or section of pipe" in lines 13 and 14 is related to the "section of pipe" in line 1.  Do they refer to the same structures?  Appropriate correction is required.
Regarding claim 17, the limitations "wherein the respective pairs of through-openings are aligned" in lines 16 and 17 because it is not clear as to what the term "respective" refers to.  Appropriate correction is required.
Regarding claim 17, it is not clear as to how the limitation "a joint or section of pipe" in line 22 is related to the limitation "the joint or section of pipe" in lines 13 and 14.  Do they refer to the same structures?  Appropriate correction is required.
Regarding claim 17, there is insufficient antecedent basis for the limitation "the two threaded bars" (line 24) in the claim.  Also, it is not clear as to how the "two threaded bars" in line 24 are related to the "threaded bars" in line 18.  For example, do the "threaded bars" in line 18 include the "two threaded bars" in line 24?  Similar rejection applies to the limitation "a threaded bar" in claim 19 (line 4).  Appropriate correction is required.
Regarding claim 22, it is not clear as to how the limitation "an inside wall" in claim 22 (line 7) is related to the limitation "an inside wall" in claim 17 (line 4).  Do they refer to the same structure?  Appropriate correction is required.
Claims 2, 3, 5, 6, 12, 13, 15, 18-21, 23, 24, and 27-29 are rejected, at least, as being dependent from a rejected claim.
As stated above in the current Office action, the indefinite limitations identified and discussed above are merely exemplary and are not exhaustive.  The applicant is advised to proofread all claims and amend wherever applicable.  The Examiner is generally available for an interview to assist in amending the current claims to place the application in condition for allowance.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14, 17, 18, and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over WCL-1-T ANTI-VIBRATION THERMAGLIDE AXIAL-SLIDE WEDGE CLAMP by Wood (http://www.betamachinery.com/products/ anti-vibration-wedge-clamps/), hereinafter Wood, in view of Calais et al.             (US 6,863,248 B2), hereinafter Calais, Plank (US 9,744,634 B2), and Hayes et al. (US 5,689,862), hereinafter Hayes.
Regarding claim 1, Wood discloses a pipe support system (10, fig 1; see all reference numbers in the annotated figures below), comprising: a first wedge block (100a, fig 1) and a second wedge block (100b, fig 1), wherein each of the first and second wedge blocks comprises: a base (110, fig 1) having an inside wall (111, fig 1) and an outside wall (112, fig 1), wherein the outside wall is taller than the inside wall (see Figure 1); at least one through-opening (115, fig 1) through the inside wall; at least one through-opening (116, fig 1) through the outside wall, wherein each of the at least one through-opening through the outside wall is aligned with a respective one of the at least one through-opening through the inside wall (see Figure 1); and at least one threaded bar (200, fig 1) configured to extend through selected aligned through-openings (115, 116, fig 1) in each of the first wedge block and the second wedge block (see Figure 1); a first liner (114a, fig 1) residing on the base of the first wedge block; and a second liner (114b, fig 1) residing on the base of the second wedge block; and wherein: the first and second liners are angled inwardly towards one another and are configured to support a joint or a section of pipe along an outer diameter of the pipe (see Figure 1).

[AltContent: textbox (114b – Second Liner)][AltContent: connector][AltContent: connector][AltContent: textbox (114a – First Liner)][AltContent: textbox (Figure 3)]
    PNG
    media_image1.png
    349
    297
    media_image1.png
    Greyscale
[AltContent: textbox (Figure 2 )]
    PNG
    media_image2.png
    367
    321
    media_image2.png
    Greyscale












[AltContent: textbox (Figure 1 – WCL-1-T ANTI-VIBRATION THERMAGLIDE AXIAL-SLIDE WEDGE CLAMP )]

[AltContent: textbox (10 – Pipe Support System)]
[AltContent: arrow][AltContent: textbox (115 – Through-Opening)][AltContent: connector]
[AltContent: connector][AltContent: textbox (1141 – Bearing Surface)][AltContent: textbox (111 – Inside Wall)][AltContent: connector]
    PNG
    media_image3.png
    699
    513
    media_image3.png
    Greyscale

[AltContent: connector][AltContent: textbox (1142 – Bearing Surface)][AltContent: textbox (114a – First Liner)]
[AltContent: textbox (114b – Second Liner)][AltContent: arrow]
[AltContent: arrow]
[AltContent: connector][AltContent: textbox (113b – Angled Top Surface)]

[AltContent: textbox (112 – Outside Wall)][AltContent: connector]

[AltContent: textbox (113a – Angled Top Surface)][AltContent: connector]
[AltContent: textbox (117 – End Wall)][AltContent: textbox (300 – Base Plate)][AltContent: arrow][AltContent: connector]
[AltContent: connector][AltContent: arrow]
[AltContent: connector][AltContent: connector][AltContent: textbox (320 – Edge)][AltContent: connector][AltContent: connector][AltContent: textbox (110 – Base)]
[AltContent: arrow][AltContent: textbox (100a – First Wedge Block)][AltContent: arrow][AltContent: arrow][AltContent: connector]
[AltContent: textbox (200 – At Least One Threaded Bar)]
[AltContent: textbox (310 – Edge)][AltContent: textbox (110 – Base)]
[AltContent: textbox (116 – End Wall)][AltContent: textbox (400 – Nut)]
[AltContent: textbox (100b – Second Wedge Block)]
[AltContent: textbox (116 – Through-Opening)]

Wood does not explicitly disclose the pipe support system, (1) the at least one through-opening through the inside wall of each of the first and second wedge blocks comprises at least two through-openings, the at least one through-opening through the outside wall of each of the first and second wedge blocks comprises at least two through-openings, the at least one threaded bar comprises two threaded bars configured to extend through selected aligned through-openings in each of the first and second wedge blocks in parallel relation, (2) wherein the pipe support system is configured such that a rotation of each of the two threaded bars in a first direction will draw the respective first and second wedge blocks inwardly towards each other, while a rotation of each of the at least two threaded bars in a second direction opposite the first direction will allow the respective first and second wedge blocks to be moved outwardly away from each other, (3) wherein the first liner is a first cap, the second liner is a second cap, and each of the first and second caps is configured to engage a respective one of the first and second wedge blocks through a snap-fit connection, providing a removable bearing surface for the joint or section of pipe.
With respect to the missing limitations (1) above, Calais teaches a pipe support system (10, fig 1), comprising: a first block (14, fig 1) and a second block (12, fig 1), wherein each of the first and second blocks comprises: an inside portion (12c, 14c, fig 1, see annotation) and an outside portion (12d, 14d, fig 1, see annotation); at least two through-openings (12b, 14b, fig 1, see annotation) through the inside portion; at least two through-openings (12a, 14a, fig 1, see annotation) through the outside portion, wherein each of the at least two through-openings through the outside wall is aligned with a respective one of the at least two through-openings through the inside portion (see Figures 1 and 3); and two threaded bars (16, fig 1) configured to extend through selected aligned through-openings (12a, 12b, 14a, 14b, fig 1) in each of the first wedge block and the second wedge block in parallel relation (see Figures 1 and 3).
[AltContent: textbox (12a – At Least Two Through-Openings)][AltContent: connector]
    PNG
    media_image4.png
    580
    617
    media_image4.png
    Greyscale

[AltContent: textbox (12b – At Least Two Through-Openings)][AltContent: connector][AltContent: connector][AltContent: connector]

[AltContent: textbox (12d – Outside Portion)][AltContent: connector][AltContent: connector]
[AltContent: textbox (12c – Inside Portion)][AltContent: connector][AltContent: connector]
[AltContent: connector]
[AltContent: connector][AltContent: textbox (14b – At Least Two Through-Openings)][AltContent: textbox (14a – At Least Two Through-Openings)][AltContent: connector][AltContent: connector]

[AltContent: textbox (14c – Inside Portion)][AltContent: textbox (14d – Outside Portion)]


Wood and Calais are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to duplicate the at least one through-opening (Wood: 115, fig 1) through the inside wall (Wood: 111, fig 1) of each of the first and second wedge blocks (Wood: 100a, 100b, fig 1) as at least two through-openings (Calais: 12b, 14b, fig 1, see annotation), duplicate the at least one through-opening (Wood: 116, fig 1) through the outside wall (Wood: 112, fig 1) of each of the first and second wedge blocks as at least two through-openings (Calais: 12a, 14a, fig 1, see annotation), and duplicate the at least one threaded bar (Wood: 200, fig 1) as two threaded bars (Calais: 16, fig 1) configured to extend through selected aligned through-openings (Calais: 12a, 12b, 14a, 14b, fig 1) in each of the first and second wedge blocks in parallel relation (Calais: see Figures 1 and 3), as taught by Calais.  The motivation would have been to allow the first and second wedge blocks to more easily move.   Moreover, mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to the missing limitations (2) above, Plank teaches a pipe support system (10, fig 6) comprising: a first platform (14a, fig 6, see annotation, the left platform 14), a second platform (14b, fig 6, see annotation, the right platform 14), and at least one threaded bar (24, fig 6, col 9, lines 58-65) having a first end with a right hand thread and a second end with a left hand thread (col 9, lines 58-65), the at least one threaded bar configured to extend through selected aligned through-openings (14c, 14d, 14e, 14f, fig 6, see annotation, the aligned through-openings formed on inside and outside walls of the first and second platforms 14a, 14b) in each of the first and second platforms (see Figure 6), with the pipe support system configured such that a rotation of the at least one threaded bar in a first direction will draw the respective first and second platforms inwardly towards each other, while a rotation of the at least one threaded bar in a second direction opposite the first direction will allow the respective first and second platforms to be moved outwardly away from each other (col 10, lines 46-62).





    PNG
    media_image5.png
    790
    771
    media_image5.png
    Greyscale



[AltContent: connector][AltContent: textbox (14e – Through-Opening)]


[AltContent: connector][AltContent: connector][AltContent: textbox (14b – Second Platform)][AltContent: textbox (14a – First Platform)]

[AltContent: connector][AltContent: connector][AltContent: textbox (14c – Through-Opening)][AltContent: connector]

[AltContent: textbox (14f – Through-Opening)][AltContent: textbox (14d – Through-Opening)]

Plank is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the two threaded bars (Wood: 200, fig 1, as modified by, Calais: 16, fig 1) configured to extend through selected aligned through-openings (Wood: 115, 116, fig 1, as modified by, Calais: 12a, 12b, 14a, 14b, fig 1, see annotation) in each of the first wedge block (Wood: 100a, fig 1) and the second wedge block (Wood: 100b, fig 1; Plank: see Figure 6, see col 9, lines 58-65), with the pipe support system (Wood: 10, fig 1) configured such that a rotation of each of the two threaded bars in a first direction will draw the respective first and second wedge blocks inwardly towards each other, while a rotation of each of the at least two threaded bars in a second direction opposite the first direction will allow the respective first and second wedge blocks to be moved outwardly away from each other (Plank: col 10, lines 46-62), as taught by Plank.  The motivation would have been to allow convenient simultaneous adjustments of the first and second wedge blocks for adjusting the vertical position of the pipe.
With respect to the missing limitations (3) above, Hayes teaches a pipe support system (22, fig 2) comprising: a base (26, fig 2); and a cap (46, fig 2) residing on the base; wherein the base includes an inside wall (40, fig 2) with a notch (44, fig 2), an outside wall (42, fig 2), and a top surface (48, fig 2); wherein the cap is configured to engage the base through a snap-fit connection (44, 50, 52, fig 2), providing a removable bearing surface (46c, fig 2, see annotation, see col 3, lines 38-40, the engagement surface of the cap 46) for a pipe.

    PNG
    media_image6.png
    937
    372
    media_image6.png
    Greyscale


[AltContent: connector][AltContent: textbox (46a – First Side)][AltContent: textbox (46b – Second Side)][AltContent: connector][AltContent: connector]


[AltContent: textbox (46c – Removable Bearing Surface)]






Hayes is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form each of the first and second liners (Wood: 114a, 114b, fig 1) as a removable cap (Hayes: 46, fig 2) to removably engage the base (Wood: 110, fig 1) of a respective one of the first and second wedge blocks (Wood: 100a, 100b, fig 1) through a snap-fit connection (Hayes: 44, 50, 52, fig 2), providing a removable bearing surface for the joint or the section of pipe (Hayes: col 3, lines 38-40), as taught by Hayes.  The motivation would have been to facilitate convenient replacement of the first and second liners should they be damaged.  Therefore, it would have been obvious to combine Wood, Calais, Plank, and Hayes to obtain the invention as specified in claim 1.
  Regarding claim 2, Wood, as modified by Calais, Plank, and Hayes with respect to claim 1, teaches the pipe support system, wherein each of the first and second caps resides at an angle relative a surface on which the first and second wedge blocks sit (Wood: see Figure 1).
Wood, as modified by Calais, Plank, and Hayes with respect to claim 1, does not explicitly teach the pipe support system, wherein the angle is between 20° and 40°.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to have each of the first and second caps (Wood: 114a, 114b, fig 1, as modified by, Hayes: 46, fig 2) reside at an angle of between 20° and 40° relative the surface on which the first and second wedge blocks (Woods: 100a, 100b, fig 1) sit, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The motivation would have been to better support pipes with large sizes.  Therefore, it would have been obvious to modify the combination of Wood, Calais, Plank, and Hayes to obtain the invention as specified in claim 2.
Regarding claim 3, the pipe support system further comprising: an angled top surface (Wood: 113a, fig 1) above the base of the first wedge block; and an angled top surface (Wood: 113b, fig 1) above the base of the second wedge block; and wherein: the first cap resides over the angled top surface of the first wedge block (Wood: see Figure 1), and the second cap resides over the angled top surface of the second wedge block (Wood: see Figure 1).
Regarding claim 14, wherein the base of each of the first and second wedge blocks defines a solid block of material (Wood: 100a, 110b, fig 1, as modified by, Calais: 12, 14, fig 1), and the aligned through-openings in each of the first and second wedge blocks comprise elongated channels (Calais: 15, fig 1, also see Figure 3) formed through the solid block of material dimensioned to receive a respective one of the two threaded bars (Calais: see Figures 1 and 3).
Regarding claim 17, Wood, as modified by Calais, Plank, and Hayes (see above discussions with respect to claim 1), teaches a method of supporting a section of pipe (Wood: see description, also see Figure 1), comprising: providing a pipe support system (Wood: 10, fig 1; see all reference numbers in the annotated figures above), comprising: a first wedge block (Wood: 100a, fig 1) and a second wedge block (Wood: 100b, fig 1), wherein each of the first and second wedge blocks has an inside wall (Wood: 111, fig 1) and an outside wall (Wood: 112, fig 1), with the outside wall of each of the first and second wedge blocks being taller than the corresponding inside wall (Wood: see Figure 1), a top surface (Wood: 113a, 113b, fig 1) residing on each of the first and second wedge blocks, with each top surface extending from the outside wall to the corresponding inside wall of a respective wedge block (Wood: see Figure 1), and with the top surface of the first and second wedge blocks being angled inwardly towards each other (Wood: see Figure 1), a removable cap (Wood: 114a, 114b, fig 1, as modified by, Hayes: 46, fig 2) residing over the top surface of each of the first and second wedge blocks, providing a bearing surface (Wood: 1141, 1142, fig 1, as modified by, Hayes: 46c, fig 2, see annotation) for the joint or section of pipe (Wood: see Figure 1); a pair of through holes (Wood: 115, 116, fig 1, as modified by, Calais: 12a, 12b, 14a, 14b, fig 1) placed through each of the respective first and second wedge blocks, wherein the respective pairs of through-openings are aligned (Calais: see Figures 1 and 3), and threaded bars (Wood: 200, fig 1, as modified by, Calais: 16, fig 1), each configured to extend through the respective pairs of aligned through-openings in the respective first wedge block and second wedge block (Calais: see Figures 1 and 3); determining a spacing between the first wedge block and the second wedge block in order to support a joint or section of pipe, with the joint or section of pipe having an outer diameter (Wood: see Figure 1; Plank: col 10, lines 46-62); rotating each of the two threaded bars in order to provide for the determined spacing (Wood: see Figure 1; Plank: col 10, lines 46-62), wherein rotation of the threaded bar in a first direction will draw the respective first and second wedge blocks inward towards each other while rotation of the threaded bars in a second opposite direction will move the respective first and second wedge blocks outward away from each other (Wood: see Figure 1; Plank: col 10, lines 46-62); and placing the joint or section of pipe onto the removable caps, thereby supporting the joint or section of pipe above a ground surface (Wood: see Figure 1, see description).
Regarding claim 18, wherein rotating nuts (Plank: 25, fig 6) located at an end (Plank: the radial peripheral end of the threaded bar 24) of each of the threaded bars relative to the respective threaded bars (Wood: see Figure 1; Plank: see Figure 6, the nuts 25 are rotated relative to the threaded bar 24).
Regarding claim 20, Wood, as modified by Calais, Plank, and Hayes (see above discussions with respect to claims 1 and 2) teaches the method, wherein the pipe support system further comprises a base plate (Wood: 300, fig 1) configured to support the first and second wedge blocks (Wood: see Figure 1), and the angled top surface of each of the respective first and second wedge blocks is at an angle of between 20° and 40° relative to the base plate (Wood: see Figure 1, In re Dailey).

Claims 16 and 19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over WCL-1-T ANTI-VIBRATION THERMAGLIDE AXIAL-SLIDE WEDGE CLAMP by Wood (http://www.betamachinery.com/products/anti-vibration -wedge-clamps/), hereinafter Wood, in view of Calais et al. (US 6,863,248 B2), hereinafter Calais, Plank (US 9,744,634 B2), Hayes et al. (US 5,689,862), hereinafter Hayes, and Speltz et al. (US 6,349,929 B1), hereinafter Speltz.
Regarding claim 16, Wood, as modified by Calais, Plank, and Hayes with respect to claim 1, does not teach the pipe support system, wherein: each of the at least two through-openings in each of the first and second wedge blocks comprises threads configured to threadedly receive one of the respective first and second threaded bars.
Speltz teaches a support system (100, fig 1), comprising: a first wedge block (260, fig 1) having at least two through-openings (260a, 260b, fig 2, see annotation); a second wedge block (250, fig 2) having at least two through-openings (250a, 250b, fig 2, see annotation); and at least one threaded bar (220, fig 2); wherein each of the at least two through-openings in each of the first and second wedge blocks comprises threads configured to threadedly receive the at least one threaded bar (see Figure 2, see col 4, lines 27-30).

    PNG
    media_image7.png
    451
    700
    media_image7.png
    Greyscale




[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]

[AltContent: textbox (250a – Through-Opening)][AltContent: textbox (260a – Through-Opening)]

[AltContent: textbox (250b – Through-Opening)][AltContent: textbox (260b – Through-Opening)]


Speltz is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form each of the at least two through-openings (Wood: 115, 166, fig 1, as modified by, Calais: 12a, 12b, 14a, 14b, fig 1, see annotation) in each of the first and second wedge blocks (Wood: 100a, 100b, fig 1) with threads (Speltz: see Figure 2, see col 4, lines 27-30) configured to threadedly receive one of the respective first and second threaded bars (Wood: 200, fig 1, as modified by, Calais: 16, fig 1) as taught by Speltz.  The motivation would have been to prevent unwanted movement of the first and second wedge blocks along the at least threaded bar for stability of the pipe support system.  Therefore, it would have been obvious to combine Wood, Calais, Plank, Hayes, and Speltz to obtain the invention as specified in claim 16.
Regarding claim 19, Wood, as modified by Calais, Plank, Hayes, and Speltz (see above discussions with respect to claims 1 and 16), teaches the method, wherein: at least one of the aligned through-openings (Wood: 115, 166, fig 1, as modified by, Calais: 12a, 12b, 14a, 14b, fig 1, see annotation) in each of the respective first and second wedge blocks comprises threads (Speltz: see Figure 2, see col 4, lines 27-30) configured to threadedly receive a threaded bar (Wood: 200, fig 1, as modified by, Calais: 16, fig 1).

Allowable Subject Matter
Claim 4-13, 15, 21-24, and 26-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631 
                                                                                                                                                                                                       

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631